Order entered August 30, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01011-CV

                   SAFECO LLOYDS INSURANCE COMPANY, Appellant

                                            V.

                      JAMES & PATRICIA BARRENTINE, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-04453

                                         ORDER
       The Court has before it appellant’s August 29, 2013 motion to extend time to file

appellant’s brief. The Court GRANTS the motion and ORDERS appellant to file its brief by

October 4, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE